Order entered March 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00252-CV

                                 ERIN WALKER, Appellant

                                               V.

                      PEGASUS EVENTING, LLC, ET AL., Appellees

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 100256-422

                                           ORDER
       Before the Court is the March 1, 2019 request of Donna Gehl, Official Court Reporter for

the 422nd Judicial District Court, requesting an extension of time to file the reporter’s record.

We GRANT the request and extend the time to March 19, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE